Judgment, Supreme Court, New York County (Stephen G. Crane, J.), rendered October 30, 1986, convicting defendant, after jury trial, of murder in the second degree (two counts), burglary in the first degree, robbery in the first degree, and robbery in the second degree, and sentencing him to concurrent terms of imprisonment of 25 years to life on each murder count, 8V3 to 25 years on the burglary and first degree robbery counts, and 5 to 15 years on the second degree robbery count, unanimously affirmed.
We reject defendant’s argument that the prosecutor’s summation comments improperly vouched for the credibility of the People’s witnesses and deprived him of a fair trial. The defense summation focused almost entirely upon the issue of the credibility of the People’s two major witnesses, extending to an outright statement that the jury could assume from their testimony that they "lied about everything.” Thus, the prosecutor’s suggestion to the jury that the testimony of those witnesses was, indeed, worthy of belief, supported by appropriate references to that testimony, constituted fair comment on the evidence (see, e.g., People v Fielding, 158 NY 542), and appropriate response to the defense summation (see, e.g., People v Marks, 6 NY2d 67, cert denied 362 US 912). Concur— Rosenberger, J. P., Ellerin, Wallach, Ross and Smith, JJ.